EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Klein on March 17, 2022.

The application has been amended as follows: 
19.  (Currently Amended) A driving device for [[an]] the array substrate, 
the driving device comprises a processor, a memory, and a computer program stored on the memory and executable on the processor, and the computer program, when executed by the processor, implements the driving method for [[an]] the array substrate according to claim 13.

23.  (Currently Amended) A display device, comprising [[an]] the array substrate and the driving device for [[an]] the array substrate according to claim 18. 
Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “a range of the first gray scale is (0,1/2p], and a range of the second gray scale is (1/2p, p], wherein p is the maximum gray scale that the pixel unit is able to display.”

Claims 3, 5, 8-9, 11-12 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1. 

	Claim 13, none of the prior art of record teaches alone or in combination the limitation “wherein the first sub-pixel is further connected to a first gate line, the second sub-pixel is further connected to a second gate line, the first gate line and the second gate line are two different gate lines; and in the first stage, the method further comprises: loading a first gate electrode scanning signal to the first gate line in a first scanning period; and loading a second gate electrode scanning signal to the second gate line in a second scanning period.”

	Claims 14-16 and 19-20 are dependent upon claim 13 and are allowed for the reason set forth above in claim 13.

	Claim 18 is allowed for similar reason as set forth above in claim 1.  



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691